 Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     Fort Lauderdale Division

                         Case Number: 17-cv-60533-MARTINEZ/ORTAZO-REYES

     RODNEY SCOTT PATTERSON,

            Plaintiff,
     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
     _____________________________________/

                         EXHIBIT LIST FOR EVIDENTIARY HEARING FOR
                          WILLIAM R. AMLONG and THE AMLONG FIRM

      No.    Description                                                                   Admitted
      01     Screen Shots of Amlong Time Slips
      02a    160422 12:49 pm email from RSP to Bercaw re: Neuropsych
             Evaluation
      02b    160422 12:59 Email from RSP to Dr. Bercaw (Patterson_00434)
      02c    160422 320 pm email from WRA to Dr. Bercaw and RSP re Unclear
             if the Report will be sent to WRA
      03     140426 1052 pm Redacted Email RSP to Dr. Caddy @ re Invoice
      04     180105 Email from IK to TM, MH @ 7:16 am Transmitting
             Supplemental Response to Defendants Request for Production
      05     180301 Plaintiffs Amended Privilege log
      06     180420 Letter from TM to WRA Requesting Bercaw Report
      07     180507 WRA Email Chain @ 12:58 pm Correcting Some Typos on
             Amended Interrogatory Answers
      08     180507 RSP to WRA email chain 1:04 pm re Correcting Spelling of
             Name
      09     180507 Plaintiff’s Notice of Service of Amended Answers and
             Objections to Interrogatory No. 4 of Defendant’s First Set of
             Interrogatories

aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !       Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 2 of 4




   No.   Description                                                    Admitted
   10    180524 Plaintiffs Privilege Log re Tests Administered by/d
         Communications From Edward L. Bercaw. Ph.D., and Francy
         Nathaly Fonseca, Psy.D
   11    180703 Email from RSP to WRA and YPH @ 7:16 am Transmitting
         May 6, 2016 letter from Dr, Bercaw to Dr, Caddy
   12    180703 Email RSP to YPH @ 1:11 pm re My Union Rep Found
         This In His File
   13    180705 Email from NP to WRA, RSP and KCA @ 6:35 am re
         Getting Bercaw’s Cover Letter, etc.
   14    180705 Email from RSP to YPH @ 12:01 pm re Transmitting Dr.
         Bercaw’s Letter to Dr. Caddy and Report with Medtadata
   15    180705 Email from YPH to WRA @ 12:16 pm re Forwarding Scotts
         email and attachment/Dr. Bercaws Report
   16    180705 RSP to YPH and NP @ 12:26 pm re Send two items to the
         Court as Discovery Production
   17    180709 11:37 am email from YPH to GRC re: Document from Dr.
         Bercaw
   18    180709 Email from YPH to WRA @ 12:52 pm re Spoke to Dr.
         Caddy and confirmed he does not have Dr. Bercaw’s documents
   19    180705 Email from YPH to WRA @ 1:17 pm re Dr. Bercaw’s docs
         on it’s way to Dr. Caddy
   20    180709 Email from WRA to RSP @ 2:00 pm. re Your Lying to me
         about Bercaw
   21    180709 Email from YPH to GRC and WRA @ 2:54 pm re
         Documents from Dr. Bercaw’s Office via Dr. Caddy’s Office
         (Federal Expressed to Dr. Caddy)
   22    180709 Email from YPH to WRA and GRC @ 3:40 pm re Fax from
         Dr. Bercaw
   23    180709 Email from YPH to WRA to JEd @ 4:42 pm forwarding
         RSP email saying “No, I have nothing further”
   24    180709 Email from YPH to MH @ 5:44 pm Transmitting Dr.
         Bercaw Records
   25    180709 Email from SP to WRA, NP @ 6:49 pm re Your Lying to
         me about Bercaw
Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 3 of 4




   No.   Description                                                           Admitted
   26    180712 YPH to RSP @ 11:43 am Transmitting Package that was
         sent to OC re Bercaw Report.
   27    COMPOSITE: 180904 9:49 pm email from WRA to RSP re
         Deposition Testimony, 180904 1113 pm email from WRA to RSP
         (earlier draft was mistakenly sent too soon) re deposition (without
         exhibits) and 180905 1140 am email from RSP to WRA and others
         re emails
   28    180905 2:01 pm email from KC to WRA FW New Fax Message
         from (941)363-0527 on 04/25/2016 at 3:55 pm
   29    180908 7:14 pm WRA email to RSP re Motion to Strike Dr. Caddy
   30    180912 Emails from WRA to Dr. Kay @ 5:13 pm Transmitting
         Bercaw Documents
   31    180918 Email WRA to RSP @ 10:15 pm with attachment 160427
         Email from RSH to Dr. Caddy re Berkaw Report is Lacking and
         needs to be redone
   32    180918 RSP to WRA @ 1:07 pm re Email
   33    Composite - Check from A&A to Capsicum, Invoice from Capsicum
         and Email String re Work Performed
   34    190303 Plaintiff’s Withdrawal Notice re Report of
         Neuropsychlogical Assessment by Dr. Kay (DE 160)
   35    Patterson Timeline
   36    Dr. Gary Kay Deposition Excerpts
   37    Dr. Edwin Bercaw Deposition Excerpts
   38    Dr. Jeral Ahtone Deposition Excerpts
   39    Demonstrative and illustrative aids
   40    All matters of which the Court has been asked
         to take judicial notice
   41    All items listed on any other party's exhibit
         list

   42    Impeachment exhibits

   43    Rebuttal exhibits

   44
Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 4 of 4




   No.     Description                                                                    Admitted
   45
   46
   47
   48
   49
   50


                                                 Respectfully Submitted,

                                                 /s/ Karen Coolman Amlong
                                                 KAREN COOLMAN AMLONG
                                                 Florida Bar No.: 275565
                                                 KAmlong@TheAmlongFirm.com
                                                 WILLIAM R. AMLONG
                                                 Florida Bar No.: 470228
                                                 WRAmlong@TheAmlongFirm.com
                                                 AMLONG & AMLONG, P.A.
                                                 500 Northeast Fourth Street, Second Floor
                                                 Fort Lauderdale, Florida 33301
                                                 (954) 462-1983
                                                 Attorneys for The Amlong Firm


                                          Certificate of Service

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
  electronic delivery this 26th day of August, 2018 on all counsel or parties of record and by electronic
  mail the same day upon the plaintiff, Rodney Scott Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL
  33028, 702-231-0909, aa737drvr@aol.com and Noel Christian Pace, Esquire, 206 NW 91st Street, El
  Portal, Florida 33150-2259, Noel.c.pace.esq@gmail.com.


                                                 /s/ Karen Coolman Amlong
                                                 KAREN COOLMAN AMLONG
